Upon the original submission of this case, this court gave a careful and extended consideration to each and every assignment of error properly presented, and the foregoing opinion pronounced and rendered clearly and correctly expresses the judgment of this court upon said assignment of errors.
It was necessary for us, under the assignment of errors, to consider all of the testimony set out in the bill of exceptions, and after a due consideration of that testimony we found and adjudged that there was a material and direct conflict between the testimony of the plaintiff and that of the defendant upon the trial of the case in the court below with respect to certain vital issues of fact and that because of said conflict in the testimony the trial court did not err in refusing to direct a verdict in *Page 417 
favor of the defendant, nor was there error in overruling and denying defendant's motion for a new trial. This court adheres to its opinion and judgment pronounced and entered on May 21, 1940, and we find nothing in the cases cited by appellant on application for rehearing that is in conflict with our judgment and opinion, supra, when said cases are properly considered and correctly applied.
Application for rehearing overruled.